     Case 17-30078       Doc 31     Filed 02/12/20 Entered 02/12/20 11:28:14           Desc Main
                                      Document     Page 1 of 8

This order is SIGNED.


Dated: February 11, 2020
                                                   JOEL T. MARKER
                                                 U.S. Bankruptcy Judge




   Armand J. Howell, Bar Number 10029
   Benjamin J. Mann, Bar Number 12588
   HALLIDAY, WATKINS & MANN, P.C.
   Attorneys for U.S. Bank Trust National
   Association, as Trustee of the Igloo Series III
   Trust
   376 East 400 South, Suite 300
   Salt Lake City, UT 84111
   Telephone: 801-355-2886
   Fax: 801-328-9714
   Email: brian@hwmlawfirm.com
   File No: 55690

                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION

   In re:                                                 Bankruptcy Case No. 17-30078 JTM

   ERIC J GUERRERO AND CENOBIA JAVIER                                  Chapter 13

                   Debtors.                             ORDER BASED ON STIPULATION
                                                     TO CURE POST-PETITION ARREARAGE
                                                              [Filed Electronically]

            Based upon the previously filed stipulation, entered into between U.S. Bank Trust

   National Association, as Trustee of the Igloo Series III Trust, by and through its attorney, Armand

   J. Howell, and the Debtors, by and through their attorney, Tony G. Jones, and for good cause

   appearing,
  Case 17-30078       Doc 31      Filed 02/12/20 Entered 02/12/20 11:28:14             Desc Main
                                    Document     Page 2 of 8




                                   IT IS HEREBY ORDERED:

       1.      That in the event any of the payments set forth in the foregoing stipulation are not

made as required by that stipulation, then U.S. Bank Trust National Association, as Trustee of the

Igloo Series III Trust and its successors and assigns, by proceeding as set forth in the said

stipulation, may obtain an ex parte order modifying and terminating the automatic stay with

respect to the following described real property:

               Lot 328, WALDEN GLEN SUBDIVISION NO. 3, according to
               the plat thereof, as recorded in the office of the County Recorder of
               said County;

               Commonly known as 5507 S. Walden Glen Dr, Murray, UT 84123-
               7942;

to permit U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust and its

successors and assigns to pursue its rights and remedies under state and federal law.

       2.      In the event the stay is terminated, the unpaid pre-petition default amounts shall

be excluded from the Chapter 13 plan and an amended proof of claim showing the same shall be

filed with the court within 180 days of relief from stay or such claim shall be paid $0.00 under

the amended plan and a copy shall be mailed to the Chapter 13 Trustee.

       3.      That the debtors shall cure, within 30 days, any delinquency which may exist in

their Chapter 13 plan payments.
  Case 17-30078       Doc 31     Filed 02/12/20 Entered 02/12/20 11:28:14           Desc Main
                                   Document     Page 3 of 8




           4.   The terms and conditions set forth herein governing the continuation and

termination of the automatic stay shall not be amended or altered or superseded by the

confirmation order entered in this case but shall be considered a part of and integrated into the

confirmation order.

           5.   That if the automatic stay is terminated pursuant to this order prior to

confirmation, the automatic stay shall not be reimposed by the entry of the confirmation order.

           6.   In the event that this case is converted to another case under Chapter 11 of the

U.S.C., this agreement shall be valid and binding on any additional party, including an appointed

trustee.

                                        END OF ORDER
  Case 17-30078       Doc 31      Filed 02/12/20 Entered 02/12/20 11:28:14             Desc Main
                                    Document     Page 4 of 8




                       DESIGNATION OF PARTIES TO BE SERVED
       Service of the foregoing ORDER BASED UPON STIPULATION TO CURE POST-

PETITION ARREAGES shall be served to the parties and in the manner designated below:

By Electronic Service: I certify that the parties of record in this case as identified below, are

registered CM/ECF users and will be served notice of entry of the foregoing Order through the

CM/ECF system:

          Lon Jenkins                                   United States Trustee
          Chapter 13 Trustee                            USTPRegion19.SK.ECF@usdoj.gov
          ecfmail@ch13ut.org
          1neebling@ch13ut.org                          Armand J. Howell
                                                        HALLIDAY, WATKINS & MANN, P.C.
          Tony G. Jones                                 Secured Party's Attorney
          Debtor's Attorney                             armand@hwmlawfirm.com
          ecfmail@davisjoneslegal.com
          jonestr43657@notify.bestcase.com
          davisjonesecfmail@gmail.com
          davislr43657@notify.bestcase.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,

the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

          Eric J Guerrero and Cenobia Javier
          5507 South Walden Glen Drive
          Salt Lake City, UT 84123

                                                      /s/ Armand J. Howell
                                                      Armand J. Howell
                                                      Attorney for Secured Creditor
  Case 17-30078        Doc 31     Filed 02/12/20 Entered 02/12/20 11:28:14           Desc Main
                                    Document     Page 5 of 8




Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for U.S. Bank Trust National
Association, as Trustee of the Igloo Series
III Trust
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: armand@hwmlawfirm.com
File No: 55690

                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION

In re:                                                  Bankruptcy Case No. 17-30078 JTM

ERIC J GUERRERO aka ERIC J GUERRERO,                                 Chapter 13
SR aka ERIC JAVIER-GUERRERO dba
LIMPIE AND CENOBIA JAVIER aka                              STIPULATION TO CURE
CENOBIA JAVIER, SR                                       POST-PETITION ARREARAGE

                Debtors.                                        [Filed Electronically]


         U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust, hereinafter

referred to as (“Secured Creditor”) by and through its attorney, Armand J. Howell, and the

Debtors, by and through their attorney, Lee J. Davis, hereby stipulate as follows:

         1.     That as of February 6, 2020, the Debtors are delinquent one (1) post-petition

payments of $649.22 each from February 2020, with a suspense balance of $93.98, for a total

delinquency of $555.24 and agree to cure this amount as set forth below.

         2.     That Secured Creditor has expended reasonable attorney fees and expenses in this
  Case 17-30078        Doc 31   Filed 02/12/20 Entered 02/12/20 11:28:14           Desc Main
                                  Document     Page 6 of 8




action in the sum of $1,031.00, which amount Debtors agree to pay as set forth below.

       3.      Debtors agree to make the following payments to cure the post-petition arrearage

and other amounts owing as set forth in paragraphs 1 and 2 above (said payments also include

current payments commencing with the January 2020 payment):

            a. Regular payments in the amount of $649.22 (or any additional amount as required

               by the Note or Trust Deed) due on or before the first day of each month for the

               months of March 2020 through July 2020;

            b. $317.25 due on or before March 15, 2020;

               $317.25 due on or before April 15, 2020;

               $317.25 due on or before May 15, 2020;

               $317.25 due on or before June 15, 2020;

               $317.24 due on or before July 15, 2020.

       4.      The payments required by paragraph 3 above must be made with certified funds at

the office of BSI Financial Services, PO Box 679002, Dallas, TX 75267-9002.

       5.      Debtors shall make regular monthly payments of $649.22 (or any additional

amount as required by the Note or Trust Deed) due on the first day of each month commencing

May 2020, and thereafter and payable directly to BSI Financial Services, PO Box 679002,

Dallas, TX 75267-9002. Debtors also agree to pay with the payments above in paragraph 3 any

additional amount, if any, due to an increase in the monthly reserve requirement following notice

by Secured Creditor.

       6.      In the event any of the regular monthly payments required by paragraph 5 or any

payments required by paragraph 3(a) or 3(b) are not paid when due, then Secured Creditor may
  Case 17-30078        Doc 31    Filed 02/12/20 Entered 02/12/20 11:28:14               Desc Main
                                   Document     Page 7 of 8




obtain an ex parte order terminating the automatic stay by presenting an affidavit of nonpayment

to the Court without need for further hearing, but only after giving written notice of the

nonpayment to Debtors and Debtors’ attorney, and the unpaid amounts, plus any payments

coming due within the ten (10) day period following the date of the notice, remain unpaid for ten

(10) days following the date of the notice. Notice shall be by certified mail and shall be complete

upon deposit in the U. S. Mail. However, and notwithstanding the foregoing to the contrary, in

the event three such written notices are given and there is a fourth default by Debtors, then

Secured Creditor shall be entitled to an ex parte order terminating the automatic stay by

presenting an affidavit and order to the Court, but without the necessity of giving a fourth written

notice or any other notice to Debtors.

       7.       All written notices required hereunder shall be addressed as follows:

            Eric J Guerrero and Cenobia Javier         Lee J. Davis
            5507 South Walden Glen Drive               5663 South Redwood Road, Suite 1
            Salt Lake City, UT 84123                   Taylorsville, UT 84123
            Debtors


       8.       The acceptance by Secured Creditor of a late or partial payment shall not act as a

waiver of Secured Creditor's right to proceed hereunder.

       9.       In the event Debtors are delinquent in Chapter 13 plan payments, Debtors agree to

cure the delinquency within 30 days.

       10.      With respect to Rule 4001(a)(3), the Court should allow immediate enforcement

of any order for relief granted in accordance with this stipulation and the order filed herewith.

       11.      The Court is requested to execute the Order Based on Stipulation to Cure Post-

Petition Arrearage filed herewith.
Case 17-30078    Doc 31    Filed 02/12/20 Entered 02/12/20 11:28:14   Desc Main
                             Document     Page 8 of 8




    DATED this 7th day of February, 2020,


                                   /s/Armand J. Howell
                                   Armand J. Howell
                                   Attorney for Secured Creditor.
